Title: To Alexander Hamilton from Marquis de Lafayette, 7 October 1779
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Hamilton, Alexander


Havre [France] 7th octobr 1779
What is the matter with my dear hamilton And By what chance do I live in fruitless expectation of Some lines from him? does it begin to be the way in your, or rather in our Country to take European Airs, and forget friends as soon as they have turn’d theyr heels—indeed, My Good friend, I Cant help being Some what angry Against you, which shakes into My heart a Ridicu⟨lous⟩ fighting between love and anger and as the first will never go off, you must behave better with me that Anger might be more decently dismissed. Many Ships, paiquets, are Arriv’d in france—letters have spread every where, and not a word from Any friend any fellow soldier of mine in all the Army—not even from my dear and Respected General, from the family, from that iddle fellow Colonel hamilton—is it not too Much, my dear Sir, for a friendly heart who would give any thing to join soon those whom he so much beloved in America and whose affection he had the happiness to obtain.
from My letter to the General you will get any information that I may send to America—the expedition against england I think to be uncertain for the present, But if not Begun in the autumn, will I dare Say be determin’d for next Spring.
You know, My dear Sir, what a chain of engagements some of which were upon american affairs has detain’d me till this expedition was thought of, and myself ordered on By the King to Serve in the Army— from these circumstances you see I Could not Return to America, unless some expedition had been Made that way By troops from europe, and as it was not thought the Campaign would take this turn, you easily Conceive the Reasons for which duty prevented my joining the Continental army.
Count destaing’s arrival on the american Coast will have been of A great use—the idea that ⟨if I⟩ Could be there, by gal washington’s Side, and help My Country men in serving the General’s ⟨-⟩ will for a long time prevent my Sleep from being very Sound, and deserves my hearty lamentations. I every day hope good news will come from your quarter, and from the Bottom of My heart will huzza for gal washington and the army in drinking that dear toast with the friends of America.
from Count destaing’s operations I may Conjecture that new projects will take place for Next Spring. You know, My Sentiments and wishes upon this matter and nothing more will be added, But that however Blessed I am with thousand favors from my Country, Nothing would make me So happy as to leave them for a while and join again our American army our friends and our dear general—from your friendship for me, I am Sure you would be Glad to see me Again at head quarters, and it would make me the happiest of men.
I have But a little more time to write, and the paquet, they Say is going to Sail—So that I ⟨will⟩ instruct you with the care of paying my compliments to every one of my friends in the Army—harrison, ⟨-⟩, Meade, Laurens, Mchenry, Gibbs, Gal Greene whom you must tell that he should write Some news, Cols Stuard, parker, Lord Stirling, and all those with whom I had the happiness to Serve.
farewell My dear friend   Your
Lafayette
